ICJ_168_Jadhav_IND_PAK_2019-07-17_JUD_01_ME_05_FR.txt.                                                                                 525




    OPINION DISSIDENTE DE M. LE JUGE AD HOC JILLANI

[Traduction]

   Requête étant irrecevable car le comportement de l’Inde constitue un abus de
droits — Accord de 2008 entre l’Inde et le Pakistan régissant expressément les
questions touchant la communication avec les autorités consulaires et l’assistance
consulaire en cas d’arrestation et de détention pour des raisons de sécurité
nationale — Pakistan s’étant licitement abstenu de permettre à M. Jadhav de
communiquer avec les autorités consulaires de son pays ou de bénéficier de leur
assistance pendant l’examen au fond de son cas — Pakistan n’ayant pas enfreint
les dispositions de l’article 36 de la convention de Vienne, quand bien même celle-ci
aurait été applicable en la présente espèce — Les procédures requises pour assurer
le réexamen et la revision effectifs du verdict rendu et de la sentence prononcée
contre M. Jadhav existant déjà au Pakistan.

   1. A mon grand regret, et si profond que soit le respect que je porte à
la Cour, il m’a été impossible de souscrire à plusieurs parties de l’arrêt et
à certaines des conclusions essentielles qui y sont énoncées. Tout d’abord,
j’estime que la Cour aurait dû conclure à l’irrecevabilité de la requête
déposée par l’Inde, au motif que le comportement de celle-ci constituait
un abus de droits. A mon avis, l’invocation par l’Inde de la convention de
Vienne sur les relations consulaires (ci-après « la convention de Vienne »)
était inappropriée et procédait d’un détournement de son objet et de son
but mêmes. Deuxièmement, la Cour a retenu une interprétation erronée
du paragraphe 2 de l’article 73 de la convention de Vienne, qui le vide de
son sens, puisqu’il n’empêche nullement les Etats parties de conclure des
accords bilatéraux ultérieurs. Négligeant ce fait, la Cour n’a pas tenu
compte de l’eﬀet de l’accord bilatéral de 2008 sur la « communication
consulaire » (ci-après « l’accord de 2008 »), et en particulier de son
point vi). Selon moi, les parties à cet accord (l’Inde et le Pakistan) l’ont
conclu parce qu’elles voulaient clariﬁer l’applicabilité de certaines dispo-
sitions de la convention de Vienne dans leurs relations bilatérales en
convenant que, en cas d’arrestation ou de détention d’un ressortissant de
l’une sur le territoire de l’autre pour des « motifs politiques ou relatifs à la
sécurité », cette dernière pourrait examiner en fonction de considérations
de fond s’il y avait lieu de permettre à l’intéressé de communiquer avec les
autorités consulaires de son pays et de bénéﬁcier de leur assistance. Troi-
sièmement, quand bien même la convention de Vienne aurait été appli-
cable au cas de M. Jadhav, le comportement du Pakistan n’aurait pas
entraîné un manquement de sa part aux obligations prévues au para-
graphe 1 de son article 36. Quatrièmement, bien qu’elle ait pris note du
système juridique en vigueur au Pakistan, la Cour n’a pas reconnu que les
mesures qu’elle a ordonnées à titre de remèdes faisaient déjà partie, pour
l’essentiel, du dispositif de réexamen judiciaire en place au Pakistan.

                                                                                 111

                        jadhav (op. diss. jillani)                       526

Enﬁn, l’arrêt rendu par la Cour me semble créer un dangereux précédent
alors que les Etats sont de plus en plus exposés à des activités terroristes
transnationales et à des dangers qui font peser une menace imminente sur
leur sécurité. Le terrorisme est devenu une arme de guerre couramment
employée, et les nations qui ne veulent pas le voir s’aveuglent à leurs
risques et périls. De telles menaces peuvent légitimer l’imposition à tout
moment de certaines limites à l’applicabilité de l’article 36 de la conven-
tion de Vienne dans les relations bilatérales entre tel ou tel Etat.


    I. La requête de l’Inde aurait dû être déclarée irrecevable
        au motif que son dépôt procédait d’un abus de droits

   2. La présente instance est diﬀérente des aﬀaires Avena et LaGrand,
auxquelles la Cour a fait abondamment référence lorsqu’elle a rappelé sa
jurisprudence. Cette diﬀérence tient à plusieurs facteurs, dont le principal
est que la Cour s’est trouvée devant une situation très particulière, dans
laquelle était en cause un individu arrêté, détenu, traduit en justice et
condamné pour espionnage et terrorisme. La convention de Vienne ayant
été conclue en vue de « favoriser les relations d’amitié entre les pays »,
comment aurait-il pu être dans les intentions de ses auteurs d’étendre les
droits et obligations qui y sont énoncés aux espions ressortissants de
l’Etat d’envoi (l’Inde en l’occurrence) chargés d’une mission secrète dans
l’Etat de résidence (le Pakistan) ayant pour but de menacer et de compro-
mettre sa sécurité ?
   3. Le Pakistan a à juste titre soutenu que l’Inde avait commis un abus
de droits a) en délivrant à M. Jadhav un passeport authentique établi au
faux nom « musulman » de « Hussein Mubarak Patel » ; b) en cherchant à
exercer ses droits consulaires aﬁn de communiquer avec l’agent secret
qu’est M. Jadhav ; et c) en exagérant l’urgence de la situation et en ne
présentant pas franchement les faits lorsqu’elle a invoqué le pouvoir de la
Cour d’indiquer des mesures conservatoires (contre-mémoire du Pakistan
(CMP), par. 151 et suiv. ; CR 2019/2, p. 25, par. 40 (Qureshi)). Le Pakis-
tan a également fait valoir que l’Inde avait agi de mauvaise foi en refusant
de donner suite à ses demandes de renseignements sur l’authenticité du
passeport de M. Jadhav et de lui prêter autrement assistance pour la
conduite de son enquête pénale, tout en persistant à lui demander de per-
mettre à ses autorités consulaires d’entrer en communication avec le
détenu (CMP, par. 171-185 ; CR 2019/2, p. 25, par. 40 (Qureshi)). Dans
son arrêt, la Cour a écarté assez lapidairement les nombreux éléments de
preuve de l’authenticité du passeport de M. Jadhav produits par le Pakis-
tan sur la base d’une expertise, ainsi que le refus de l’Inde de coopérer à
l’enquête dont ont fait l’objet les plus graves infractions commises par
M. Jadhav au Pakistan.
   4. Selon moi, la question de l’abus de droits est étroitement liée au
principe fondamental de la bonne foi. L’article 26 de la convention de
Vienne sur le droit des traités dispose sans équivoque que « [t]out traité en

                                                                         112

                         jadhav (op. diss. jillani)                        527

vigueur lie les parties et doit être exécuté de bonne foi ». Les parties à un
traité doivent exercer les droits et remplir les obligations qu’il prévoit
conformément à l’objet et au but qui leur ont été assignés. La convention
de Vienne sur les relations consulaires rappelle dans son préambule les
« buts et [les] principes de la Charte des Nations Unies concernant l’éga-
lité souveraine des Etats, le maintien de la paix et de la sécurité interna-
tionales et le développement de relations amicales entre les nations », et
proclame « qu’une convention internationale sur les relations, privilèges et
immunités consulaires contribuerait elle aussi à favoriser les relations
d’amitié entre les pays, quelle que soit la diversité de leurs régimes consti-
tutionnels et sociaux ». La convention a donc pour objet et pour but de
promouvoir la paix et la sécurité internationales et le développement de
relations d’amitié entre les pays. Cet objet et ce but déterminent le champ
d’application de certains des droits fondamentaux qui y sont énoncés,
dont ceux prévus à son article 36.

   5. Le comportement de l’Inde et son invocation du paragraphe 1 de
l’article 36 sont incompatibles avec l’objet et le but de la convention. Le
demandeur a manifestement abusé de son droit en réclamant que ses
autorités consulaires soient autorisées à communiquer avec l’un de ses
ressortissants qui avait ordre de commettre au Pakistan des infractions
graves relevant du terrorisme et de l’espionnage. Tout au long de la pro-
cédure, l’Inde n’a pas contesté les circonstances dans lesquelles elle avait
délivré à M. Jadhav un passeport authentique établi à un faux nom, non
plus que les détails de la mission dont elle l’avait chargé au Pakistan, et
ce, malgré la gravité des infractions commises par lui. La Cour aurait dû
tirer de cette attitude les conclusions qui s’imposaient. A tout le moins,
elle aurait dû tenir compte du comportement de l’Inde pour déterminer si
le Pakistan avait eﬀectivement manqué à ses obligations au titre de l’ar-
ticle 36 de la convention de Vienne, et décider ensuite des remèdes éven-
tuels. La Cour a choisi de ne pas le faire, au motif que « la convention de
Vienne n’oﬀ[rait] aucun fondement permettant à un Etat de conditionner
l’exécution de ses obligations au titre de l’article 36 au respect, par l’autre
Etat, d’autres obligations de droit international » (voir le paragraphe 123
de l’arrêt). J’espère ne pas manquer au respect que je dois à la Cour en
disant que, à mon avis, la convention de Vienne ne peut pas et ne doit pas
être interprétée en l’isolant froidement du droit international général.
   6. De plus, les droits et obligations énoncés au paragraphe 1 de l’ar-
ticle 36 de la convention ne sauraient être interprétés sans tenir compte de
son paragraphe 2, qui déﬁnit expressément les conditions de la jouissance
desdits droits, à savoir qu’ils « doivent s’exercer dans le cadre des lois et
règlements de l’Etat de résidence, étant entendu, toutefois, que ces lois et
règlements doivent permettre la pleine réalisation des ﬁns pour lesquelles
les droits sont accordés ».

   7. Depuis le 31 mai 2017, le Pakistan a en vain demandé six fois à
l’Inde d’apporter son concours à l’enquête pénale, jugée par lui nécessaire

                                                                           113

                        jadhav (op. diss. jillani)                        528

(duplique du Pakistan (DP), par. 49). Il est même allé jusqu’à proposer
d’extrader M. Jadhav vers l’Inde si ses autorités étaient prêtes à l’inculper
selon la législation indienne. Dans une note verbale en date du 26 octobre
2017 adressée au ministère indien des aﬀaires étrangères, le ministère
pakistanais des aﬀaires étrangères a réitéré sa demande de coopération à
la conduite de l’enquête pénale ouverte contre M. Jadhav conformément
aux prescriptions de la résolution 1373 (2001) du Conseil de sécurité des
Nations Unies, et indiqué que « le Gouvernement pakistanais [était] dis-
posé à envisager toute demande d’extradition que pourrait présenter le
Gouvernement indien au cas où le commandant Jadhav serait considéré
comme un criminel au regard de la législation indienne » (CMP, vol. 2,
annexe 44). Ce nonobstant, l’Inde a persisté dans son refus de coopérer.
Par la même note verbale, le Pakistan a expressément demandé à l’Inde
de répondre aux six questions suivantes au sujet de l’authenticité du pas-
seport indien (no L9630722) dont M. Jadhav était porteur :
   « 1) Le commandant Jadhav est-il bien le commandant Jadhav ou
        est-il « Hussein Mubarak Patel »?
     2) S’il n’est pas « Hussein Mubarak Patel », cette personne existe-t-
        elle ?
     3) Que « Hussein Mubarak Patel » existe ou non, quelles démarches
        le Gouvernement indien a-t-il entreprises, à tout le moins depuis
        le 23 janvier 2017, pour enquêter sur la manière dont le comman-
        dant Jadhav a pu obtenir un passeport auprès des autorités
        indiennes compétente ?
     4) A titre subsidiaire, le Gouvernement indien considère-t-il que le
        commandant Jadhav était en possession de documents faux et
        inexacts, [de sorte que] :
        a) … [soit] son nom n’est pas « Hussein Mubarak Patel » ;
        b) … [soit] son passeport n’a pas été délivré par les autorités
            indiennes compétentes ?
     5) Si tel est le cas, le Gouvernement indien considère-t-il que le com-
        mandant Jadhav a commis une ou plusieurs infractions au regard
        du droit indien ? Dans l’aﬃrmative, quelles sont-elles ?
     6) Quel est le véritable passeport du commandant Kulbhushan Sud-
        hir Jadhav (à supposer qu’un passeport lui ait été délivré) ? Merci
        de nous fournir les informations complètes concernant les dates
        de délivrance et d’expiration, le numéro du passeport, le lieu de
        délivrance, le nom et la photographie ﬁgurant dans le véritable
        passeport (en cours de validité) délivré au commandant Jadhav, si
        un tel document existe. Sans préjudice de ce qui précède, la Répu-
        blique islamique du Pakistan a déjà informé la République de
        l’Inde que celle-ci n’avait pas établi la nationalité indienne du com-
        mandant Jadhav » (CMP, p. 60, par. 208, et annexe 44, p. 2-3).
  8. Des investigations plus récentes semblent indiquer que M. Jadhav
possédait deux passeports indiens, l’un portant le numéro E6934766, et

                                                                          114

                        jadhav (op. diss. jillani)                         529

l’autre le numéro L9630722. La version des faits établie par trois journa-
listes indiens respectés, MM. Karan Thapar, Praveen Swami et Chandan
Nandy, sur la base d’interviews de hauts responsables indiens conﬁrme
que M. Jadhav était un agent de la « Research and Analysis Wing »
(RAW) (CMP, vol. 2, annexes 27 et 28 ; CR 2019/2, p. 20-22, par. 29-33
(Qureshi)). Dans ces conditions, l’Inde aurait pu au moins consulter ses
bases de données sur les passeports pour vériﬁer l’authenticité de celui de
M. Jadhav, et communiquer le résultat de cette recherche aux autorités
pakistanaises pour faciliter la suite de leurs investigations.
   9. L’Inde ayant obstinément refusé de coopérer à l’enquête pénale, le
Pakistan a fait examiner le passeport par un spécialiste de police scienti-
ﬁque indépendant ayant travaillé en Inde et au Pakistan. Celui-ci a conclu
dans son rapport que le passeport était authentique, et l’Inde n’a contesté
la véracité de ce rapport ni dans ses écritures, ni à l’audience. Dans son
rapport, l’expert, M. Westgate, a écrit ce qui suit :
       « D’après ma connaissance et ma compréhension du système d’im-
    migration mis en œuvre dans les aéroports indiens, les guichets sont
    reliés à une base de données centrale, et toute irrégularité relative à
    l’authenticité [d’]un passeport y est normalement signalée. J’en
    conclus que le nombre de fois où l’intéressé a présenté le document
    en cause à un guichet d’immigration en Inde pour entrer sur le terri-
    toire ou le quitter [M. Westgate ayant relevé plus tôt que cela s’était
    produit à au moins 17 reprises] tend à en prouver le caractère authen-
    tique. En outre, si des problèmes s’étaient posés au sujet du titulaire
    d’un passeport authentique, par exemple l’existence d’une notice
    Interpol I24/7, d’une inscription sur la liste centrale indienne des per-
    sonnes surveillées, d’une procédure pénale ou de questions liées à
    l’identité de l’intéressé, il est fort probable qu’ils auraient été décelés
    au guichet d’immigration lorsque les fonctionnaires indiens ont
    contrôlé le passeport. Ces derniers examinent en eﬀet tous les jours
    des centaines de passeports et possèdent donc bien plus d’expérience
    en la matière. » (CMP, vol. 7, annexe 141, par. 15.)
   10. En délivrant un tel document et en persistant à refuser de coopérer
à l’enquête ouverte sur celui-ci, l’Inde a également agi en violation de la
résolution 1373 (2001) du Conseil de sécurité, dont le paragraphe 3 dis-
pose notamment que tous les Etats Membres de l’Organisation des
Nations Unies doivent :
   « f) [s]e prêter mutuellement la plus grande assistance lors des enquêtes
        criminelles et autres procédures portant sur le ﬁnancement d’actes
        de terrorisme ou l’appui dont ces actes ont bénéﬁcié, y compris
        l’assistance en vue de l’obtention des éléments de preuve qui
        seraient en leur possession et qui seraient nécessaires à la procé-
        dure ;
     g) [e]mpêcher les mouvements de terroristes ou de groupes de terro-
        ristes en instituant des contrôles eﬃcaces aux frontières, ainsi que

                                                                           115

                         jadhav (op. diss. jillani)                        530

        des contrôles lors de la délivrance de documents d’identité et de
        documents de voyage, et en prenant des mesures pour empêcher
        la contrefaçon, la falsiﬁcation ou l’usage frauduleux de papiers
        d’identité et de documents de voyage ».
   11. Le motif qu’a invoqué l’Inde pour justiﬁer son refus de prêter assis-
tance au Pakistan, à savoir qu’elle n’avait pas conclu avec lui de traité
d’entraide judiciaire, ne tient pas, étant donné que l’absence d’un tel traité
ne l’aurait pas dispensée de remplir les obligations qu’imposent les résolu-
tions adoptées par le Conseil de sécurité en vertu du chapitre VII de la
Charte des Nations Unies. L’Inde a en outre déformé les faits, puisqu’il
existe bien entre elle et le Pakistan un traité d’assistance mutuelle, l’ac-
cord de 2008, qui, après trois ans de négociation, a remplacé un accord en
vigueur depuis 1982. A cet égard, il est intéressant de noter que le point iii)
de ce dernier renfermait une disposition analogue à celle ﬁgurant sous le
point vi) de l’accord de 2008, qui était libellée comme suit :
        « Chaque gouvernement autorise, sur la base de la réciprocité, les
     autorités consulaires de l’autre Etat à entrer en communication avec
     les ressortissants de celui-ci qui ont été arrêtés, détenus ou emprison-
     nés sur son territoire, à condition que les intéressés n’aient pas été
     appréhendés pour des motifs ou infractions d’ordre politique ou tou-
     chant à la sécurité. Les demandes des autorités consulaires tendant à
     entrer en communication avec les intéressés ainsi que les termes de
     celles-ci seront examinés au cas par cas par le gouvernement qui a
     arrêté la personne ou la maintient en détention ou prisonnière, et les
     décisions prises sur ces demandes seront communiquées à l’autre
     gouvernement dans un délai de quatre semaines à compter de leur
     date de réception. » (Texte reproduit à l’annexe 160 du contre-
     mémoire du Pakistan (vol. 7).)
Qui plus est, lors de la conclusion de l’accord de 2008, les deux Etats ont
déclaré dans un communiqué conjoint qu’ils participaient de concert à la
lutte contre le terrorisme, comme le Pakistan l’a précisé à l’audience. Il
convient d’interpréter le point vi) de l’accord de 2008 en fonction du but
que les deux Etats avaient manifesté l’intention de poursuivre. Ses dispo-
sitions doivent être interprétées de bonne foi selon leur sens ordinaire.
   12. La Cour n’avait certes compétence que pour trancher le diﬀérend qui
lui était soumis sur l’interprétation ou l’application de la convention de
Vienne, mais elle ne pouvait pas pour autant faire abstraction du contexte
juridique lorsqu’elle a recherché si le Pakistan avait rempli ses obligations
au titre du paragraphe 1 de l’article 36 de cet instrument, et ne pouvait pas
non plus procéder à cet examen sans tenir compte des relations diﬃciles et
de plus en plus tendues qu’entretiennent les Parties, lesquelles présentent un
danger imminent pour la paix et la sécurité dans la région.
   13. Selon les informations dont dispose le Pakistan, M. Jadhav a été
arrêté par ses services de sécurité alors qu’il venait d’entrer au Pakistan en
franchissant la frontière entre la province pakistanaise du Baloutchistan

                                                                           116

                         jadhav (op. diss. jillani)                        531

et l’Iran (comté de Saravan). Pendant les interrogatoires auxquels il a été
soumis et dans ses aveux (recueillis par un magistrat), il a reconnu qu’il
travaillait pour la RAW et avait planiﬁé et exécuté, pour déstabiliser le
Pakistan, des actes terroristes visant une grande région (le Baloutchistan)
et une grande ville (Karachi), qui avaient fait des morts et causé des dom-
mages matériels. Il a aussi livré les noms de quinze individus, résidant
pour la plupart en Inde, qu’il a dit être ses complices ou ses oﬃciers trai-
tants. L’extrait ci-après de ses aveux est révélateur de l’abus de droits que
l’Inde a commis en introduisant la présente instance devant la Cour :
    « 1. Je suis le commandant Kulbhushan Jadhav, oﬃcier d’active por-
         tant le numéro matricule 41558Z et ingénieur de combat de la
         marine indienne. J’ai, sous le nom d’emprunt Hussein Muba-
         rak Patel, collecté des renseignements pour le compte des autori-
         tés indiennes.
      2. Je suis entré à l’académie de défense nationale en 1987, puis, en
         1991, dans la marine indienne, où j’ai servi jusqu’aux alentours de
         décembre 2001, date de l’attentat commis contre le Parlement
         indien ; c’est à partir de ce moment-là que j’ai commencé à recueil-
         lir des informations et du renseignement sur le sol indien. Je vivais
         alors dans la ville de Mumbai, en Inde.

     3. Je suis actuellement toujours en service et pourrai prendre ma
        retraite d’oﬃcier de la marine indienne en 2022. En 2003, après
        quatorze années de service, j’ai commencé à mener des opérations
        de renseignement et ouvert un petit commerce à Chabahar, en
        Iran. Etant parvenu à établir cette couverture et à me rendre clan-
        destinement à Karachi en 2003 et 2004, et après avoir eﬀectué
        quelques missions simples en Inde, j’ai été recruté par la RAW ﬁn
        2013. Depuis cette date, j’ai dirigé pour son compte diﬀérentes
        activités dans le Baloutchistan et à Karachi visant à fragiliser
        l’ordre public à Karachi. Je travaillais essentiellement pour
        M. Anil Kumar Gupta, Joint Secretary du service de renseigne-
        ment extérieur, et pour ses agents au Pakistan, notamment au sein
        de l’organisation des étudiants baloutches.
     4. Mon rôle consistait à établir des contacts avec les insurgés balout-
        ches, qui m’aidaient à mener certaines activités. Il s’agissait d’actes
        de nature criminelle, antinationale et terroriste qui pouvaient cau-
        ser des morts et blessés graves au sein de la population civile pakis-
        tanaise. J’ai ainsi réalisé que le RAW se livrait à des activités liées
        au mouvement de libération baloutche au Pakistan et dans la
        région environnante. Des fonds étaient envoyés par diﬀérents
        contacts ou par d’autres moyens pour alimenter le mouvement et
        soutenir ses objectifs et activités séparatistes, et les agents du RAW
        orchestraient des actes criminels et antinationaux pouvant causer
        des morts et des blessés graves au Pakistan. Ces actes, pour autant
        que je sache, avaient essentiellement pour cible les ports de

                                                                           117

                        jadhav (op. diss. jillani)                        532

        Gwadar, Pasni et Jiwani ainsi que d’autres installations de la zone
        côtière, et ont causé des dégâts matériels importants au Balout-
        chistan. Le but était donc d’instaurer, au sein du mouvement de
        libération baloutche, un état d’esprit criminel susceptible de créer
        l’instabilité au Pakistan.
     5. Poursuivant les objectifs ﬁxés par mes oﬃciers traitants du RAW,
        j’ai, le 3 mars 2016, tenté d’entrer au Pakistan depuis le comté
        iranien de Saravan, et été arrêté par les autorités pakistanaises de
        l’autre côté de la frontière. J’avais alors pour mission principale
        de rencontrer des membres du mouvement nationaliste BSN au
        Baloutchistan pour discuter avec eux d’activités qu’ils projetaient
        d’entreprendre et recueillir les messages à transmettre aux autori-
        tés indiennes. Certaines de ces opérations devaient être mises
        en œuvre à très brève échéance, et c’est de cela dont nous
        devions discuter ; telle était la raison essentielle de ma venue au
        Pakistan.
     6. Dès que j’ai réalisé que ma détention au Pakistan compromettait
        mes opérations de renseignement, j’ai révélé que j’étais oﬃcier de
        la marine indienne ; à partir de là, les autorités pakistanaises ont
        radicalement changé d’attitude à mon égard, me traitant de
        manière tout à fait convenable et avec le respect et la considération
        qui m’étaient dus ; les agents pakistanais se sont toujours montrés
        professionnels et courtois, et m’ont accordé tous les égards dus à
        un oﬃcier. Lorsque j’ai pris conscience que mes opérations de
        renseignement avaient été compromises, j’ai décidé de mettre ﬁn
        à tout ce gâchis ; j’étais décidé à tourner la page et à coopérer avec
        les autorités pour en ﬁnir avec les problèmes dans lesquels je nous
        avais plongés, mes proches et moi-même. Tout ce que j’ai dit
        aujourd’hui est la vérité, je n’ai subi aucune contrainte ni aucune
        pression. Ma seule volonté est de mettre cartes sur table, d’exposer
        l’ensemble du système auquel je participe depuis quatorze ans. »
        (CMP, vol. 2, annexe 17 ; voir également CMP, p. 10-12, par. 25.)

   14. M. Jadhav a fait l’objet de deux informations judiciaires, ouvertes
l’une pour espionnage et l’autre en application de la législation antiterro-
riste pakistanaise. L’information concernant des faits d’espionnage a per-
mis au Pakistan de recueillir des preuves suﬃsantes pour que M. Jadhav,
conformément à la législation pakistanaise, soit traduit devant un tribu-
nal qui l’a reconnu coupable. Il a comparu devant un tribunal militaire
spécial (cour martiale générale de campagne) ; durant son procès, il a été
assisté par un avocat qualiﬁé, et on lui a expliqué quelles voies de recours
lui étaient ouvertes. Dans le cadre de l’information ouverte pour actes de
terrorisme, toutefois, M. Jadhav a fait mention de divers complices, dont
l’Inde n’a pas démenti qu’ils résidaient sur son territoire. Le Pakistan a en
conséquence demandé aux autorités indiennes de l’aider dans ses investi-
gations sur l’authenticité du passeport dont M. Jadhav était porteur, de

                                                                          118

                         jadhav (op. diss. jillani)                       533

lui communiquer les relevés de ses comptes bancaires et de ses échanges
téléphoniques sur son portable, et leur a demandé d’interroger les com-
plices et oﬃciers traitants nommément désignés par lui. En raison du
refus de coopérer opposé par l’Inde, le procès ouvert contre M. Jadhav
pour actes de terrorisme est resté en suspens. Si le Pakistan avait concocté
de fausses accusations contre M. Jadhav dans l’intention de le condamner
arbitrairement, ses tribunaux l’auraient déclaré coupable des divers actes
de terrorisme auxquels il avait avoué avoir pris part. En ne faisant rien de
tel, le Pakistan a montré qu’il agissait de bonne foi dans le but d’établir la
vérité et de veiller à ce que justice soit faite, alors même que le silence de
l’Inde et son refus de coopérer ajoutaient foi aux aveux de M. Jadhav, qui
révélaient clairement l’implication de l’Inde. Le Pakistan considère que
les actes de terrorisme perpétrés par M. Jadhav font partie d’une série
d’opérations montées par l’Inde dans le but de le déstabiliser. A ce sujet,
M. Anwar Mansoor Khan, Attorney General et agent du Pakistan, a
déclaré ce qui suit à l’audience :
       « En raison des agissements de l’Inde et d’autres pays, le Pakistan
    est gravement touché par le terrorisme, que l’Etat et son peuple inno-
    cent continuent de combattre aux frontières comme à l’intérieur du
    pays. Plus de 74 000 personnes ont été tuées ou blessées au Pakistan
    lors d’attentats terroristes imputables principalement à des ingé-
    rences de l’Inde, notre voisine. C’est dans ce contexte que le com-
    mandant Kulbhushan Jadhav, oﬃcier d’active de la marine indienne
    travaillant pour la RAW (Research and Analysis Wing), organisme
    aux pratiques brutales qui est le principal service indien de renseigne-
    ment extérieur, est entré sur le territoire pakistanais, où il avait pour
    principale mission, sur ordre du Gouvernement indien, de faciliter,
    planiﬁer et déclencher des opérations terroristes dans deux provinces,
    le Baloutchistan et le Sindh, et ailleurs. C’est là ce qu’il a avoué à un
    magistrat indépendant siégeant dans un tribunal compétent, devant
    lequel il a bénéﬁcié de garanties rigoureuses visant à le protéger lors
    de ses aveux de toute forme de contrainte ou de coercition. »
    (CR 2019/2, p. 10-11, par. 5 (Khan).)
   15. L’Inde a prétendu que M. Jadhav était un oﬃcier retraité de sa
marine, victime d’un enlèvement alors qu’il vaquait à ses aﬀaires en Iran.
Cependant, elle n’a indiqué ni dans son mémoire ni dans sa réplique la date
à laquelle M. Jadhav aurait pris sa retraite de la marine indienne. Elle n’a
versé au dossier aucun document révélant la nature des aﬀaires qui appe-
laient M. Jadhav en Iran, ou indiquant quand et comment il avait été enlevé.
L’Inde, si M. Jadhav avait été enlevé comme elle le prétend, aurait pu adres-
ser une protestation au Gouvernement iranien, mais elle n’en a rien fait
(mémoire de l’Inde (MI), par. 41 ; réplique de l’Inde (RI), par. 31 e) ; voir
CR 2019/2, p. 22, par. 35 (Qureshi)). De plus, l’Inde n’a ni nié ni conﬁrmé la
validité du passeport dont était porteur M. Jadhav ; elle a cependant aﬃrmé
dans ses écritures que son nom était « Kulbhushan Sudhir Jadhav » et non
« Hussein Mubarak Patel ». La Cour n’aurait pas dû purement et simple-

                                                                          119

                          jadhav (op. diss. jillani)                         534

ment ignorer le fait que l’Inde avait facilité ou cautionné les agissements
d’un oﬃcier de marine d’active qui avait pour mission de pénétrer le tissu
social d’un Etat souverain pour entreprendre des activités terroristes en vue
de déstabiliser toute une province du Pakistan, agissements qui ont fait de
nombreux morts et causé d’importants dégâts matériels.
   16. La délivrance à M. Jadhav d’un passeport valide établi à un nom
« musulman » ainsi que ses aveux attestent de l’implication de l’Inde, et
montrent qu’elle a commis un abus de procédure et s’est comportée de
manière illicite. Selon Robert Kolb, il y a en droit international « abus de
procédure » lorsqu’« une ou plusieurs parties usent d’instruments ou de
droits procéduraux à des ﬁns autres que celles pour lesquelles ils ont été
institués » (R. Kolb, « General Principles of Procedural Law », dans A. Zim-
mermann, K. Oellers-Frahm, C. Tomuschat et C. J. Tams (dir. publ.), The
Statute of the International Court of Justice: A Commentary (2012), Oxford
University Press, p. 904). Comme le juge Anzilotti l’a observé dans l’opi-
nion dissidente dont l’exposé est joint à l’arrêt rendu en 1933 par la Cour
permanente de Justice internationale en l’aﬀaire du Statut juridique du
Groënland oriental (C.P.J.I. série A/B, no 53, p. 95), « un acte illégal ne peut
pas servir de base à une action en justice ». De même, l’observation citée
ci-après, qui ﬁgure dans l’exposé de l’opinion dissidente du juge Schwebel
joint à l’arrêt rendu par la présente Cour en 1986 en l’aﬀaire des Activités
militaires et paramilitaires, vaut pour le comportement de l’Inde comme elle
valait pour celui du Nicaragua dans ladite aﬀaire :
     « [il] aurait dû suﬃre pour que la Cour conclue que le Nicaragua
     s’était lui-même privé du nécessaire locus standi l’autorisant à se
     plaindre d’actes illicites correspondants des Etats-Unis, d’autant plus
     que, si actes illicites il y avait, ceux-ci résultaient des siens ou visaient
     à répliquer aux siens » (Activités militaires et paramilitaires au Nica-
     ragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), fond,
     arrêt, C.I.J. Recueil 1986, opinion dissidente du juge Schwebel,
     p. 394, par. 272).

 II. L’accord de 2008 régit les relations consulaires entre l’Inde
        et le Pakistan en cas d’arrestations et de détentions
               pour des raisons de sécurité nationale

   17. Aux paragraphes 94 à 97 de son arrêt, la Cour explique qu’elle
considère que l’accord de 2008 entre l’Inde et le Pakistan est dépourvu de
toute pertinence, et ce, pour deux motifs. Elle estime d’abord que le point
vi) de l’accord ne saurait être lu comme autorisant l’Etat de résidence à
refuser la communication entre les autorités consulaires et les ressortis-
sants de l’Etat d’envoi en cas d’arrestation, de détention ou de condam-
nation de ces derniers pour des raisons politiques ou de sécurité » (arrêt,
par. 94). La Cour estime ensuite que « le point vi) dudit accord ne se subs-
titue pas, contrairement à ce que prétend le Pakistan, aux obligations
découlant de l’article 36 de la convention » (ibid., par. 97).

                                                                              120

                         jadhav (op. diss. jillani)                         535

   18. L’interprétation de l’accord de 2008 retenue par la Cour repose sur
une présomption, et non sur les intentions des deux Etats telles qu’elles res-
sortent du libellé de cet instrument. De plus, la Cour a mal interprété l’ar-
ticle 73 de la convention. J’estime en eﬀet que son interprétation du
paragraphe 2 de cet article est inexacte au regard du droit des traités, et ne
tient pas suﬃsamment compte des diﬃcultés qu’a présentées la rédaction des
dispositions de ce paragraphe lors de la négociation du texte de la conven-
tion. Comme je le montrerai plus loin, admettre l’interprétation de la Cour
rendrait le paragraphe 2 de l’article 73 redondant et priverait les Etats de
leur faculté inhérente de conclure des accords bilatéraux inter se portant sur
le même sujet qu’un traité multilatéral auquel ils sont l’un et l’autre parties.
   19. Il me paraît utile, avant de poursuivre mon exposé, de rappeler les
principaux arguments avancés sur ce point par les Parties. Pour le Pakis-
tan, l’accord de 2008 donne eﬀet aux dispositions de la convention de
Vienne, qu’il complète et développe au sens de l’article 73 de celle-ci
(CMP, par. 369 et 385.1). Le Pakistan a jugé que, compte tenu des aveux
de M. Jadhav et de la nature des charges retenues contre ce dernier, son
cas relevait de la « sécurité nationale » ; il était par conséquent en droit
d’examiner « au fond » la question de la communication de l’intéressé
avec les autorités consulaires indiennes, conformément au point vi) de
l’accord de 2008 (CMP, par. 385.3-385.4). L’Inde a pour sa part soutenu
que les Etats parties à la convention de Vienne ne pouvaient conclure des
accords portant sur le même sujet que s’ils conﬁrmaient, complétaient ou
développaient les dispositions de celle-ci, ou étendaient leur champ d’ap-
plication. Elle a également soutenu que, ayant été conclu en vue « d’œuvrer
à la réalisation de l’objectif consistant à garantir un traitement humain
aux ressortissants de chacun des deux Etats en cas d’arrestation, de déten-
tion ou d’emprisonnement sur le territoire de l’autre », l’accord de 2008
n’était pas pertinent aux ﬁns de l’examen de la question du droit à l’assis-
tance consulaire prévu par la convention de Vienne. Plus précisément,
l’Inde aﬃrmait que le point vi) devait être lu à la lumière des dispositions
qui l’encadrent, à savoir celles du point v) et du point vii), lesquels traitent
de la libération et du rapatriement anticipé des personnes se trouvant
dans des circonstances spéciales appelant compassion et humanité, ques-
tion qui n’était pas en cause dans la présente aﬀaire (MI, par. 90-92 ; RI,
par. 139, 143-146 ; CR 2019/1, p. 31-32, par. 106 (Salve)). A l’audience,
M. Harish Salve, conseil de l’Inde, a notamment dit ce qui suit :
     « [é]tant donné que l’Inde et le Pakistan sont des Etats voisins et ont
     une frontière terrestre et une frontière maritime communes, et qu’il
     arrive fréquemment que les habitants des zones frontalières entrent
     par inadvertance sur le territoire de l’autre pays, ce qui leur vaut
     d’être mis en état d’arrestation, il a été jugé nécessaire de conclure un
     accord bilatéral complétant la convention de Vienne. Les questions
     dont traitent ses points i), iii), iv) et v), choisies d’un commun accord,
     ne sont pas couvertes par la convention, et leurs dispositions com-
     plètent celles de la convention et en étendent le champ d’applica-
     tion. » (CR 2019/1, p. 31-32, par. 110 (Salve).)

                                                                            121

                         jadhav (op. diss. jillani)                       536

   20. Le conseil de l’Inde a donc admis que les questions dont traitent
les points i), iii), iv) et v) de l’accord de 2008 n’étaient pas couvertes par
la convention de Vienne, et que leurs dispositions complétaient celles
de la convention et en étendaient le champ d’application. Malheureuse-
ment, il n’a pas fait mention du point vi) (« En cas d’arrestation, de déten-
tion ou de condamnation pour des motifs politiques ou relatifs à la
sécurité, chaque partie peut examiner l’aﬀaire au fond. »). Or, le cas de
M. Jadhav, accusé d’avoir organisé et exécuté des opérations terroristes,
entrait manifestement dans le champ d’application du point vi) de l’ac-
cord. Au sujet des intentions dans lesquelles les parties à l’accord l’ont
conclu, il importe de garder deux choses à l’esprit : premièrement, les deux
Etats, étant tous deux parties à la convention de Vienne, étaient parfaite-
ment conscients des dispositions de son article 36, mais n’en ont pas
moins conclu l’accord ; deuxièmement, le titre même de l’accord de 2008
(« accord sur la communication consulaire ») reﬂète les intentions dont il
procède.
   21. Pour apprécier le contexte de la conclusion de l’accord de 2008, il
importe de s’intéresser aux raisons qui ont porté les deux Etats à conclure
cet arrangement tout en étant l’un et l’autre parties à la convention de
Vienne. Ces raisons me semblent être au nombre de deux. La première est
que l’Inde et le Pakistan ont de longues frontières terrestre et maritime
communes, qu’il arrive à leurs ressortissants de franchir par mégarde,
lesquels se retrouvent pour cela en état d’arrestation. C’est dans le but
d’assurer à ces derniers en pareil cas un traitement « humain » et de pour-
voir à leur rapatriement que les deux pays ont envisagé de conclure un
accord. La deuxième est que, comme l’a souligné le Pakistan (voir ci-
dessus, par. 11), il y avait lieu de remplacer un accord datant de 1982, qui
était resté en vigueur jusqu’à la conclusion de celui de 2008 ; cet accord
renfermait une disposition analogue à celle du point vi) de son successeur.
Ayant depuis des dizaines d’années des relations houleuses, les deux pays
voulaient combattre le terrorisme transfrontières. Cet aspect du contexte
tient notamment au risque de voir s’envenimer le diﬀérend qui oppose les
deux Etats au sujet du Cachemire, diﬀérend qui les a déjà amenés plu-
sieurs fois à s’aﬀronter militairement et qui entraîne des échanges d’allé-
gations et de contre-allégations sur fond de guerre par procuration.
L’Inde a elle-même fait référence dans son mémoire à un point de presse
dans lequel un représentant du Pakistan a, le 20 avril 2017, fait une décla-
ration dont la teneur montre en quoi le diﬀérend sur le Cachemire déter-
mine pour une part la nature des relations diplomatiques entre les deux
Etats :
      « Les Cachemiriens qui habitent le Jammu-et-Cachemire occupé
    par l’Inde ont clairement manifesté leur volonté en refusant catégori-
    quement de se prêter à un simulacre d’élections. Notre premier
    ministre, tout en engageant la communauté internationale à interve-
    nir pour mettre ﬁn aux atrocités commises par l’Inde dans la partie
    du Cachemire qu’elle occupe, a dit fort justement que « le recours à

                                                                          122

                         jadhav (op. diss. jillani)                       537

    la force brute contre des Cachemiriens innocents qui refusent de
    prendre part à un simulacre d’élections n’éteindra pas leur aspiration
    naturelle à la liberté ». Les nouvelles épouvantables qui parviennent
    de la partie du Cachemire occupée par l’Inde continuent d’inquiéter
    le Pakistan. » (MI, annexe 9.)
Bien que la situation au Cachemire n’ait pas été en cause en la présente
aﬀaire, la référence qu’a faite l’Inde au point de presse susmentionné
appelle une observation. Le problème sous-jacent, qui a malheureuse-
ment provoqué au Cachemire des troubles de plus en plus fréquents, et a
détérioré les relations entre les deux Etats voisins, est que la résolution 47
du Conseil de sécurité des Nations Unies (adoptée le 21 avril 1948) n’est
toujours pas appliquée. Le Conseil de sécurité a créé par cette résolution
une commission chargée d’aider les gouvernements indien et pakistanais
à rétablir la paix et l’ordre public dans la région, et à organiser un plébis-
cite par lequel il serait décidé du sort du Cachemire.
   22. Dans son rapport le plus récent sur le Cachemire, le Haut-
Commissariat des Nations Unies aux droits de l’homme expose sans com-
plaisance la situation grave qui y règne (Haut-Commissariat des
Nations Unies aux droits de l’homme, « Rapport sur la situation des
droits de l’homme au Cachemire », 14 juin 2018). Les relations entre les
deux Etats sont si acrimonieuses qu’ils échangent des allégations d’ingé-
rence lorsqu’il arrive que l’un arrête et mette en détention des ressortis-
sants de l’autre ou des acteurs non étatiques pour des raisons de sécurité.
Ces incidents doivent faire l’objet d’enquêtes, mais les autorités de l’Etat
de résidence renâclent parfois à permettre immédiatement aux individus
en cause de communiquer avec leur consulat ou à les relâcher rapide-
ment. Etant donné que la convention de Vienne ne prévoit pas de dispo-
sitions spéciales en cas d’arrestation et de détention pour des raisons
« politiques » ou de « sécurité » (pour reprendre la terminologie du
point vi) de l’accord de 2008), l’Inde et le Pakistan, en vue d’en « complé-
ter » les dispositions et d’« étendre » leur champ d’application, ont négocié
et conclu un accord conforme au paragraphe 2 de son article 73. Le cas
qui a fait l’objet de la présente instance est un exemple typique des situa-
tions que les deux Etats avaient à l’esprit lorsqu’ils ont introduit les dis-
positions du point vi) dans l’accord de 2008. Sans me départir du respect
que je dois à la Cour, je me permets d’observer que c’est là un fait qu’elle
n’a malheureusement pas gardé à l’esprit lorsqu’elle a interprété ledit
accord.
   23. La conclusion d’accords bilatéraux de cette sorte n’est pas inhabi-
tuelle dans la pratique des Etats. En eﬀet,
    « [a]u moins 50 accords sur les relations consulaires conclus après la
    signature de la convention de Vienne prévoient des délais précis de
    notiﬁcation consulaire ou d’autorisation de communiquer avec les
    autorités consulaires. Ces traités ont été conclus entre 1964 et 2008,
    et les Etats qui y sont parties, au nombre de 39, sont répartis entre
    tous les continents et ont des régimes politiques et des systèmes juri-

                                                                          123

                         jadhav (op. diss. jillani)                       538

    diques très divers. On ne constate dans ces diﬀérents instruments, y
    compris ceux qui reprennent l’expression « sans retard » employée
    dans la convention de Vienne, aucune uniformité des dispositions
    spéciﬁant le délai de notiﬁcation consulaire et le délai d’autorisa-
    tion de communiquer avec les autorités consulaires. Pour la
    notification aux autorités consulaires, le délai le plus court est de
    48 heures au plus après la mise en état de détention, et le plus long
    de 10 jours au plus. Pour l’autorisation de communiquer avec les
    autorités consulaires, le délai maximal le plus court est de trois jours
    après la mise en état de détention, et le plus long de 15 jours. La
    plupart de ces 50 traités prévoient que la notiﬁcation consulaire doit
    avoir lieu dans les trois jours qui suivent la mise en état de détention,
    et près de 90 % des accords analysés prévoient un délai maximal
    de notiﬁcation de cinq jours. De même, la majorité des traités
    disposent que la permission de communiquer avec les autorités
    consulaires doit être accordée dans les cinq jours qui suivent la mise
    en état de détention, et 82 % stipulent à cet égard un délai maximal
    d’une semaine. » (M. Warren, « Rendered Meaningless? Security
    Detentions and the Erosion of Consular Access », Southern Illinois
    University Law Journal, vol. 38 (1) (automne 2013),
    p. 37-38.)
   24. A mon sens, l’accord de 2008 satisfait pleinement aux conditions
prévues au paragraphe 2 de l’article 73 de la convention, qui dispose ce
qui suit : « Aucune disposition de la présente Convention ne saurait empê-
cher les Etats de conclure des accords internationaux conﬁrmant, complé-
tant ou développant ses dispositions, ou étendant leur champ
d’application. » Le membre de phrase « conﬁrmant, complétant ou déve-
loppant ses dispositions, ou étendant leur champ d’application » n’est pas
une formulation indiﬀérente. Selon le dictionnaire Chambers, le substan-
tif anglais « supplement » désigne « ce qui comble une insuﬃsance ou
satisfait un besoin, ce qui complète ou contribue à compléter, ou une
partie supplémentaire ajoutée à une publication ». Le verbe « to amplify »
signiﬁe « rendre plus copieux, ajouter à, agrandir, etc. ». Selon le Black’s
Law Dictionary, le verbe « to supplement » signiﬁe « apporter quelque
chose de plus, ajouter ce qui manque ». Selon l’Inde elle-même, des traités
bilatéraux portant sur le même sujet que la convention de Vienne peuvent
être conclus, « à condition que ceux-ci « conﬁrm[ent], compl[ètent] ou
développ[ent] ses dispositions, ou étend[ent] leur champ d’application »
(MI, par. 91). En tout état de cause, le paragraphe 2 de l’article 73 est
essentiellement une clause de sauvegarde. Le droit général des traités n’in-
terdit nullement à deux Etats parties à un instrument multilatéral de
conclure un accord ultérieur qui peut régir diﬀéremment leurs relations
inter se. Cette façon de voir ressort clairement des travaux préparatoires
consacrés à la rédaction du paragraphe 2 de l’article 73, dont il se trouve
que le texte originel avait été proposé par l’Inde. Les déclarations ci-après,
faites avant l’adoption de ce paragraphe, sont révélatrices :

                                                                          124

                         jadhav (op. diss. jillani)                       539

       « M. EVANS (Royaume-Uni) voudrait savoir si le texte proposé
    par l’Inde laisse intacte la règle de droit international relative à l’in-
    terprétation des conventions multilatérales, qui reconnaît à deux ou
    plusieurs parties à une convention multilatérale la faculté de s’écar-
    ter, d’un commun accord, de certaines clauses de ladite convention à
    condition de ne pas porter atteinte aux droits des autres parties à la
    convention. Dans l’aﬃrmative, la délégation du Royaume-Uni
    votera pour le texte proposé par l’Inde.
       M. KRISHNA RAO (Inde) dit qu’il lui est diﬃcile de répondre à
    la question du représentant du Royaume-Uni étant donné qu’il s’agit
    d’une part de la présente convention et d’autre part des conventions
    ou accords qui pourraient être conclus dans l’avenir. » (Documents
    officiels de la conférence des Nations Unies sur les relations consu-
    laires, Vienne, 4 mars-22 avril 1963, comptes rendus analytiques des
    séances plénières et des séances des première et deuxième Commis-
    sions, doc. A/CONF.25/16, vol. I, p. 258, par. 9 et 10 (28e séance de
    la première Commission, 25 mars 1963).)
   25. Pendant la négociation de cette disposition à Vienne, plusieurs
Etats ont exprimé de vives réserves quant à son eﬀet juridique, faisant
observer que « tous les Etats devraient pouvoir décider librement s’ils
désirent ou non conclure des accords de leur choix en matière de relations
consulaires », mais il a ﬁnalement été décidé, à une très forte majorité, de
faire ﬁgurer dans la convention ce qui est devenu le paragraphe 2 de l’ar-
ticle 73 (ibid., p. 252, par. 28 (compte rendu analytique de la 27e séance de
la première Commission, 25 mars 1963)).
   26. Diverses dispositions de l’accord de 2008 comblent certaines des
lacunes de la convention de Vienne et précisent leurs modalités d’applica-
tion dans les relations bilatérales entre l’Inde et le Pakistan. Les Parties
sont notamment convenues que, en cas de détention ou de condamnation
pour des raisons politiques ou de sécurité, elles pouvaient examiner « au
fond » toute demande d’autorisation de communiquer avec les autorités
consulaires ou d’assistance consulaire. Comme l’a très justement fait
observer Mark Warren, « les dispositions des traités bilatéraux sur les
relations consulaires sont une source importante, mais souvent négligée,
d’indicateurs des tendances récentes de la doctrine des obligations en
matière de notiﬁcation consulaire ou de communication avec les autorités
consulaires » (M. Warren, « Rendered Meaningless? Security Detentions
and the Erosion of Consular Access », Southern Illinois University Law
Journal, vol. 38 (1) (automne 2013), p. 28). Il est regrettable que la Cour
ait écarté cette disposition clé de l’accord de 2008, au motif qu’elle « ne
saurait être lu[e] comme autorisant l’Etat de résidence à refuser la com-
munication entre les autorités consulaires et les ressortissants de l’Etat
d’envoi en cas d’arrestation, de détention ou de condamnation … pour
des raisons politiques ou de sécurité » (arrêt, par. 94).
   27. Comme je l’ai relevé plus haut, les négociations sur l’accord de
2008 ont duré près de trois ans, et l’Inde, dans ses écritures et plaidoiries,

                                                                          125

                          jadhav (op. diss. jillani)                         540

n’a pas expliqué en quoi cet accord serait incompatible avec l’article 73 de
la convention ni pourquoi il ne pourrait pas être invoqué pour préciser les
modalités d’application et l’interprétation de son article 36. Les parties à
l’accord, résolues lorsque sur leur territoire des ressortissants de l’autre
partie seraient arrêtés, détenus ou condamnés, à permettre la « communi-
cation consulaire » avec les intéressés, et à les libérer et les rapatrier dans
un délai « d’un mois au plus tard » après expiration de leur peine et
« conﬁrmation de leur nationalité », sont convenues de prévoir au point vi)
de l’accord une exception en vertu de laquelle, « [e]n cas d’arrestation, de
détention ou de condamnation pour des motifs politiques ou relatifs à la
sécurité, chaque partie peut examiner l’aﬀaire au fond ». Cette exception
vaut uniquement dans les relations bilatérales entre les deux Etats.
   28. L’accord de 2008 est sans eﬀet sur la jouissance par les autres parties
à la convention de Vienne des droits qu’elles tiennent de celle-ci, ni sur l’exé-
cution des obligations qu’elle leur impose, et il n’est pas incompatible avec
la réalisation eﬀective de l’objet et du but de la convention prise dans son
ensemble (voir l’alinéa b) du paragraphe 1 de l’article 41 de la convention de
Vienne sur le droit des traités). L’accord de 2008 précise simplement les
modalités selon lesquelles, dans leurs relations bilatérales, les deux Etats
exercent les droits qu’ils tiennent de l’article 36 de la convention de Vienne
sur les relations consulaires et exécutent les obligations qui en découlent, et
ce, dans un cas précis, à savoir celui de l’arrestation et de la détention de
ressortissants de l’un sur le territoire de l’autre pour des raisons politiques
ou de sécurité. L’accord n’aﬀecte pas la jouissance par les autres parties à la
convention des droits qu’elle leur confère, ni l’exécution par celles-ci des
obligations qu’elle leur impose. On peut opérer une distinction entre les trai-
tés « réciproques » et les traités « absolus » selon qu’il est possible ou non d’y
apporter des modiﬁcations satisfaisant aux conditions prévues à l’alinéa b)
du paragraphe 1 de l’article 41 de la convention de Vienne sur le droit des
traités. Selon un commentaire de cette disposition qui fait autorité :
        « Les traités réciproques sont ceux par lesquels les parties s’ac-
     cordent réciproquement des droits et contractent des obligations les
     unes envers les autres de manière quasi bilatérale. Sont généralement
     considérées comme relevant de cette catégorie les conventions sur les
     relations consulaires ou diplomatiques, voire celles sur le droit des
     traités. Les parties à ces traités s’engagent chacune envers les autres,
     mais si deux d’entre elles ou plus conviennent d’y déroger dans leurs
     relations, il n’en résulte pas nécessairement des restrictions des droits
     qu’elles reconnaissent aux autres parties, et la réalisation de l’objet et
     du but du traité n’en est pas aﬀectée. Pour les parties à un traité de
     ce type qui veulent conclure un accord inter se [sur le même sujet], la
     compatibilité avec l’objet et le but du traité ou la conformité aux
     droits et obligations des autres parties est donc rarement un obsta-
     cle. » (A. Rigaux et al., « Art. 41 of the 1969 Vienna Convention »,
     dans O. Corten et P. Klein (dir. publ.), The Vienna Conventions on
     the Law of Treaties (2011), p. 1003-1004, par. 36.)

                                                                              126

                         jadhav (op. diss. jillani)                       541

   29. Enﬁn, comme je l’ai déjà mentionné, le rapport entre l’accord de
2008 et la convention de Vienne sur les relations consulaires devrait être
interprété sans perdre de vue l’objet et le but de celle-ci. Bien que n’y soit
expressément prévue aucune exception pour les espions ou les personnes
impliquées dans des aﬀaires ayant des ramiﬁcations politiques ou tou-
chant la sécurité nationale, il est aﬃrmé dans son préambule même que
« les règles du droit international coutumier continueront à régir les ques-
tions qui n’ont pas été expressément réglées dans les dispositions de la …
convention ». Cette réaﬃrmation des règles de droit international coutu-
mier est importante, parce que certaines questions ont été délibérément
laissées hors du champ d’application de la convention de Vienne. A l’au-
dience, le conseil du Pakistan a développé ce point, déclarant notamment
ce qui suit :
       « Avant la conclusion, en 1963, de la convention de Vienne sur les
    relations consulaires et la réaﬃrmation des règles de droit internatio-
    nal coutumier qui y ﬁgure expressément, la pratique des Etats ne
    comprenait pas la facilitation de la communication entre les autorités
    consulaires et les ressortissants de l’Etat d’envoi… A supposer que la
    convention soit applicable au cas d’un individu qui est prima facie
    impliqué dans une aﬀaire d’espionnage, lui permettre de communi-
    quer avec les autorités consulaires de l’Etat d’envoi serait une viola-
    tion de son article 5, alinéa a), et de son article 55, ainsi que du
    principe du respect du droit international et du principe de non-
    ingérence dans les aﬀaires intérieures des Etats. » (CR 2019/2, p. 18,
    par. 21 (Qureshi).)
   30. Cet aspect de l’application de la convention de Vienne était impor-
tant en l’espèce, vu que M. Jadhav a été arrêté parce qu’il était soupçonné
d’espionnage et de terrorisme, c’est-à-dire d’actes entrant dans une catégo-
rie de cas pour laquelle le droit international coutumier prévoit un traite-
ment spécial de la question de la communication entre les autorités
consulaires et les ressortissants de l’Etat d’envoi et de l’assistance consu-
laire. Dans ses écritures, le Pakistan a judicieusement cité divers exemples
tirés de la pratique des Etats et des travaux préparatoires de la convention,
qui montrent que la communication avec les autorités consulaires et l’as-
sistance consulaire sont soumises à des restrictions ou refusées lorsque
sont en cause des agents secrets, des personnes ayant la double nationalité
ou des demandeurs d’asile (voir CMP, par. 291-315.5). Les Etats qui ont
négocié la convention de Vienne n’avaient pas l’intention qu’elle s’ap-
plique aux personnes relevant de ces cas spéciaux. Ils ont considéré que les
cas dans lesquels de telles personnes seraient impliquées devaient conti-
nuer d’être régis par le droit international coutumier et des accords bilaté-
raux antérieurs ou postérieurs à la conclusion de la convention. Les
travaux de juristes datant de l’époque de l’adoption de la convention de
Vienne montrent aussi que, dans la pratique des Etats, « il [était] souvent
dérogé au droit des fonctionnaires consulaires de protéger leurs conci-
toyens et de se rendre auprès d’eux en prison » lorsqu’il s’agissait d’espions

                                                                          127

                          jadhav (op. diss. jillani)                        542

(L. T. Lee, Consular Law and Practice (1961), extrait reproduit dans la
duplique du Pakistan, par. 116, et dans son contre-mémoire, vol. 5,
annexe 112.1, p. 125). De même, Biswanath Sen, conseiller juridique hono-
raire du ministère indien des aﬀaires étrangères, a noté ce qui suit :
« [c]omme le montre la pratique des Etats, il est souvent dérogé au droit
des fonctionnaires consulaires de protéger les ressortissants de l’Etat d’en-
voi et de se rendre auprès d’eux en prison lorsque les détenus sont accusés
d’espionnage » (B. Sen, A Diplomat’s Handbook to International Law and
Practice (1965), extrait reproduit dans la duplique du Pakistan, par. 117,
et dans son contre-mémoire, vol. 5, annexe 117). Le Pakistan a avancé à ce
sujet un argument solidement fondé, à savoir que ni le texte de l’article 36
de la convention ni le commentaire que la Commission du droit internatio-
nal (CDI) lui a consacré lorsqu’il était à l’état de projet ne montrent que
ses rédacteurs entendaient qu’il s’appliquât aux individus arrêtés parce que
soupçonnés d’espionnage. De fait, en se référant au commentaire de la
CDI sur le projet d’article 36, le Pakistan a montré à la Cour que la ques-
tion de l’applicabilité de celle-ci en cas d’espionnage a été abordée, mais
n’a pas été tranchée en raison de son caractère sensible. La CDI est même
allée jusqu’à admettre dans son commentaire que les Etats seraient en
droit de maintenir les détenus incommunicado pendant un certain temps
pour les besoins de l’instruction. La CDI a notamment indiqué ce qui suit :
« [l]’expression « sans retard injustiﬁé » utilisée à l’alinéa b) du paragraphe 1
tient compte des cas où les intérêts de l’instruction criminelle exigent que
l’arrestation d’une personne soit tenue secrète pendant un certain temps »
(A. Watts (dir. publ.), The International Law Commission 1949-1998,
Volume One: The Treaties, Part 1 (OUP, 2000), p. 274, par. 6, extrait
reproduit dans le contre-mémoire du Pakistan, vol. 5, annexe 92.) Aucun
des moyens de preuve produits par l’Inde ne suﬃt à démontrer que, selon
le droit international coutumier et la pratique des Etats, il est obligatoire
de permettre aux individus accusés d’espionnage de communiquer avec les
autorités consulaires de leur pays. En revanche, comme l’a fait valoir le
Pakistan, l’étude de la pratique des Etats pendant la guerre froide montre
que, dans les rapports entre les Etats-Unis et l’URSS, la permission de
communiquer avec des individus accusés d’espionnage était souvent refu-
sée aux autorités consulaires de l’Etat d’envoi, ou accordée sous des condi-
tions très restrictives. Au vu de son libellé et de l’historique de sa rédaction,
et eu égard au droit international coutumier, on peut plausiblement
conclure que l’article 36 ne confère pas un droit absolu à la communica-
tion entre les autorités consulaires et les ressortissants de l’Etat d’envoi.
   31. L’espionnage et le terrorisme sont des faits internationalement illi-
cites, et la convention de Vienne ne saurait être invoquée pour sa protec-
tion par un Etat qui organise sans vergogne des missions d’espionnage et
des opérations terroristes. En ne tenant pas compte de la teneur de l’ac-
cord de 2008 et de son eﬀet juridique, la Cour, outre qu’elle a porté gra-
vement atteinte à l’intégrité et au caractère sacré de cet instrument, a jeté
le doute sur l’eﬀet juridique des autres accords bilatéraux conclus après
l’entrée en vigueur de la convention de Vienne. De fait, ce doute pourrait

                                                                             128

                         jadhav (op. diss. jillani)                       543

s’étendre non seulement à tous les accords bilatéraux qui lient l’Inde et le
Pakistan, mais à tous ceux conclus entre des Etats en butte à des hostilités
ou menacés par le terrorisme. A mon humble avis, il était impératif que la
Cour examine soigneusement l’objet et le but de l’accord de 2008, que
j’estime avoir été conclu dans l’intention de préciser, au sens du para-
graphe 2 de l’article 73 de la convention de Vienne, les modalités d’appli-
cation de certaines des dispositions de celle-ci dans les circonstances
particulières aux relations entre les deux Etats.
   32. Nonobstant les charges graves portées contre M. Jadhav et les
dérogations à l’obligation de permettre la communication entre les auto-
rités consulaires et les ressortissants de l’Etat d’envoi qu’autorise le droit
international coutumier en cas d’espionnage, le Pakistan était disposé à
permettre à l’intéressé d’entrer en communication avec le consulat de
l’Inde si celle-ci acceptait de collaborer à l’enquête sur les actes criminels
commis par lui.
   33. L’Inde n’a pas contesté que, si les allégations formulées contre
M. Jadhav et les aveux de celui-ci étaient jugés crédibles, ses actes consti-
tuaient des crimes graves tombant sous le coup de la loi pakistanaise
contre le terrorisme de 1997 et de la loi de 1952 sur l’armée pakistanaise.
L’Inde n’a pas non plus nié que, si les faits allégués étaient avérés, ils
relevaient du champ d’application de la loi indienne de 1967 et de la régle-
mentation indienne de 1980 sur les passeports. C’est en connaissance de
ces textes législatifs et réglementaires indiens que le Pakistan avait pro-
posé d’extrader M. Jadhav vers l’Inde si elle était prête à exercer contre
lui des poursuites selon sa propre législation. Or, l’Inde n’a pas donné
suite à cette proposition. Rien dans le dossier de l’aﬀaire ne donne à pen-
ser que le Pakistan aurait opposé un refus absolu aux demandes d’autori-
sation de communiquer par la voie consulaire avec le détenu que l’Inde
lui a adressées. Le Pakistan a en eﬀet informé l’Inde que ses demandes
seraient examinées en fonction du concours qu’elle apporterait à l’enquête
ouverte contre M. Jadhav. L’Inde a d’ailleurs pris note « de la volonté
exprimée par le Pakistan de [l’]autoriser à communiquer » avec M. Jadhav
(CMP, vol. 2, annexe 13.12). Il ressort du comportement du Pakistan
qu’il considérait que, à la suite des aveux de M. Jadhav et dans l’attente
d’éléments de preuve qui ne pouvaient être recueillis qu’avec le concours
de l’Inde, l’enquête traversait une phase délicate. Si M. Jadhav avait été
autorisé à entrer immédiatement en communication avec le consulat
indien, il aurait pu rétracter ses aveux, et la tentative du Pakistan d’obte-
nir de l’Inde d’éventuels éléments de preuve aurait risqué d’être compro-
mise (voir CMP, par. 60-61). Rien dans le libellé de l’article 36 de la
convention de Vienne n’indique que la communication entre les autorités
consulaires et les ressortissants de l’Etat d’envoi doive être permise immé-
diatement, avant même l’ouverture d’une enquête. Comme elle l’a indiqué
en l’aﬀaire Avena
    « [s]’agissant de l’objet et du but de la convention, la Cour relève que
    l’article 36 prévoit que les fonctionnaires consulaires doivent avoir la

                                                                          129

                        jadhav (op. diss. jillani)                         544

    liberté de communiquer avec les ressortissants de l’Etat d’envoi, de se
    rendre auprès d’eux, de leur rendre visite et de s’entretenir avec eux et
    de pourvoir à leur représentation en justice. Il n’est pas prévu, que ce
    soit au paragraphe 1 de l’article 36 ou ailleurs dans la convention, que
    les fonctions consulaires permettent à leurs titulaires de faire oﬃce
    eux-mêmes de représentants en justice, ni d’intervenir plus directe-
    ment dans le système de justice pénale. C’est ce que conﬁrme en eﬀet
    le libellé du paragraphe 2 de l’article 36 de la convention. Par consé-
    quent, ni les termes de la convention dans leur sens ordinaire, ni son
    objet et son but ne permettent de penser que « sans retard » doit
    s’entendre par « immédiatement après l’arrestation et avant l’inter-
    rogatoire ». »    (Avena    et     autres     ressortissants   mexicains
    (Mexique c. Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 2004 (I),
    p. 48, par. 85.)


          III. Le Pakistan n’a pas contrevenu à l’article 36
                      de la convention de Vienne

  34. Je ne suis pas d’accord avec la Cour lorsqu’elle dit que le Pakistan
n’a pas respecté les droits énoncés au paragraphe 1 de l’article 36 de la
convention de Vienne. Ces droits doivent en eﬀet être exercés conformé-
ment au droit interne de l’Etat de résidence (CMP, par. 340). Le
paragraphe 2 de l’article 36 de la convention dispose à cet égard ce qui
suit :
      « Les droits visés au paragraphe 1 du présent article doivent s’exer-
    cer dans le cadre des lois et règlements de l’Etat de résidence, étant
    entendu, toutefois, que ces lois et règlements doivent permettre la
    pleine réalisation des ﬁns pour lesquelles les droits sont accordés en
    vertu du présent article. »

   35. Comme la Cour l’a noté en l’aﬀaire LaGrand et en l’aﬀaire Avena,
le paragraphe 1 de l’article 36 déﬁnit « un régime dont les divers éléments
sont interdépendants et qui est conçu pour faciliter la mise en œuvre du
système de protection consulaire » (LaGrand (Allemagne c. Etats-Unis
d’Amérique), arrêt, C.I.J. Recueil 2001, p. 492, par. 74 ; Avena et autres
ressortissants mexicains (Mexique c. Etats-Unis d’Amérique), arrêt, C.I.J.
Recueil 2004 (I), p. 39, par. 50). De plus, dans son arrêt en l’aﬀaire
Avena, la Cour a souligné ce qui suit :
    « [l’alinéa b) du paragraphe 1 de l’article 36] contient trois éléments
    distincts mais liés entre eux : le droit de l’intéressé d’être informé sans
    retard des droits qui lui sont reconnus par ledit alinéa ; le droit du
    poste consulaire de recevoir sans retard notiﬁcation de la mise en
    détention de l’intéressé, si ce dernier en fait la demande ; et l’obliga-
    tion de l’Etat de résidence de transmettre sans retard toute commu-

                                                                           130

                          jadhav (op. diss. jillani)                         545

     nication adressée au poste consulaire par la personne détenue »
     (Avena et autres ressortissants mexicains (Mexique c. Etats-Unis
     d’Amérique), arrêt, C.I.J. Recueil 2004 (I), p. 43, par. 61).
   36. L’arrestation de M. Jadhav a été notiﬁée aux autorités consulaires
indiennes au bout de trois semaines. Ce délai est compréhensible vu le carac-
tère sensible d’une aﬀaire dans laquelle l’intéressé avait révélé qu’il se livrait
à des activités d’espionnage et qu’il était impliqué dans l’organisation et
l’exécution d’actes terroristes visant deux grandes villes pakistanaises. Il a
nommé plusieurs de ses complices. Dans une aﬀaire aussi délicate, l’enquête
initiale, qui devait rester conﬁdentielle, a dû prendre quelques jours. La
Cour a déjà eu l’occasion de préciser le sens de l’expression « sans retard »
employée à l’alinéa b) du paragraphe 1 de l’article 36 de la convention :
     « l’expression « sans retard » ne doit pas nécessairement être interpré-
     tée comme signiﬁant « immédiatement » après l’arrestation. [La Cour]
     observe en outre que, au cours des débats de la conférence à ce sujet,
     aucun représentant ne ﬁt le moindre lien entre cette expression et la
     question de l’interrogatoire. [Elle] considère que la disposition ﬁgu-
     rant à l’alinéa b) du paragraphe 1 de l’article 36, qui impose aux
     autorités de l’Etat de résidence d’informer « sans retard … l’intéressé
     de ses droits », ne saurait être interprétée comme signiﬁant qu’il faut
     nécessairement fournir cette information avant tout interrogatoire, si
     bien que commencer un interrogatoire avant que l’information ne
     soit donnée constituerait une violation de l’article 36.
        Même si, en application des règles habituelles d’interprétation,
     l’expression « sans retard » visant l’obligation d’informer un individu
     conformément à l’alinéa b) du paragraphe 1 de l’article 36 ne doit
     pas nécessairement être comprise comme signiﬁant « immédiate-
     ment » après l’arrestation, les autorités ayant procédé à l’arrestation
     n’en ont pas moins l’obligation de donner cette information à toute
     personne arrêtée aussitôt que sa nationalité étrangère est établie, ou
     dès qu’il existe des raisons de croire que cette personne est probable-
     ment un ressortissant étranger. » (Ibid., p. 49, par. 87-88.)
   37. Etant donné les circonstances très particulières de l’aﬀaire, la gravité
des actes reprochés à M. Jadhav, le danger que ceux-ci faisaient peser sur la
sécurité du Pakistan et le fait que plusieurs des complices que l’intéressé
avait nommément désignés n’avaient pas encore fait l’objet d’une enquête,
je considère que les trois semaines qui se sont écoulées entre l’arrestation et
sa notiﬁcation sont un délai raisonnable qui ne constitue pas une violation
de l’alinéa b) du paragraphe 1 de l’article 36 de la convention.
   38. Si l’on considère le refus de permettre à M. Jadhav de communiquer
avec les autorités consulaires indiennes et de bénéﬁcier de leur assistance au
regard des dispositions des alinéas a) et c) du paragraphe 1 de l’article 36 de
la convention, la diﬀérence entre la présente aﬀaire et les aﬀaires Avena et
LaGrand apparaît plus grande encore, comme je vais maintenant l’expliquer.
   39. Premièrement, en l’aﬀaire Avena comme en l’aﬀaire LaGrand, les
ressortissants des Etats d’envoi et ces Etats eux-mêmes n’étaient accusés

                                                                              131

                        jadhav (op. diss. jillani)                       546

ni d’espionnage, ni d’organiser et perpétrer des actes de terrorisme, alors
que, en la présente espèce, M. Jadhav oﬃcier d’active de la marine
indienne appréhendé sur le territoire pakistanais, a avoué y avoir été
envoyé par la RAW et les services secrets indiens, et avoir pris part à des
activités d’espionnage ainsi qu’à l’organisation et l’exécution d’actes de
terrorisme ayant pour but de déstabiliser le Pakistan. A la diﬀérence du
Mexique et de l’Allemagne (Etats d’envoi dans les aﬀaires Avena et
LaGrand, respectivement), l’Inde a manifesté un mépris ﬂagrant du droit
international et des obligations qui lui incombent en tant que membre de
l’Organisation des Nations Unies en envoyant au Pakistan l’un de ses res-
sortissants chargé d’une telle mission.
   40. Deuxièmement, à la diﬀérence des Etats-Unis qui, dans les aﬀaires
Avena et LaGrand, avaient gardées secrètes les arrestations auxquelles ils
avaient procédé, le Pakistan a avisé l’Inde des circonstances dans les-
quelles M. Jadhav avait été appréhendé, ainsi que de ses aveux, dont la
teneur a motivé l’ouverture d’une instruction criminelle conformément à
la législation pakistanaise, suivie de la condamnation de l’intéressé. Il a
demandé à l’Inde de coopérer avec lui dans le cadre de l’information judi-
ciaire ouverte contre M. Jadhav. Dans les aﬀaires Avena et LaGrand, les
Etats-Unis n’avaient pas demandé aux Etats d’envoi (Mexique et Alle-
magne) de collaborer aux enquêtes.
   41. Troisièmement, il n’existait entre les Etats d’envoi (Mexique et
Allemagne) et l’Etat de résidence (Etats-Unis) aucun accord bilatéral
régissant la question de la communication entre les autorités consulaires
de l’Etat d’envoi et les ressortissants de celui-ci appréhendés sur le terri-
toire de l’Etat de résidence. En la présente aﬀaire, l’Etat d’envoi et l’Etat
de résidence ont conclu un accord bilatéral, toujours en vigueur, qui régit
la communication avec les autorités consulaires en cas d’arrestation d’un
ressortissant de l’un sur le territoire de l’autre. De fait, cet accord régit
expressément la communication avec les autorités consulaires et l’assis-
tance consulaire en cas d’arrestation ou de détention pour des raisons
politiques ou de sécurité, et vise donc à préciser et mieux articuler le
régime général déﬁni à l’article 36 de la convention de Vienne.
   42. Enﬁn, alors que, dans les aﬀaires Avena et LaGrand, les Etats d’en-
voi n’étaient accusés d’aucun fait ou comportement illicite, le comporte-
ment de l’Etat d’envoi, en l’aﬀaire, aurait dû avoir une incidence directe
sur l’analyse par la Cour des droits et obligations découlant de l’article 36
de la convention. Selon le Pakistan, le comportement illicite de l’Inde a
consisté à « délivr[er] [à M.] Jadhav … un passeport indien authentique lui
prêtant une fausse identité « musulmane » sous le nom de « Hussein
Mubarak Patel » » (CMP, par. 188, 210-216). Je considère que l’Inde, en
portant l’aﬀaire devant la Cour alors qu’elle s’était plusieurs fois sali les
mains, a abusé du droit de communiquer avec ses ressortissants par la
voie consulaire selon la convention de Vienne ; en eﬀet :
— l’Inde n’a pas voulu coopérer avec le Pakistan en donnant suite à sa
  demande d’assistance aux ﬁns de l’enquête ouverte sur les crimes

                                                                         132

                         jadhav (op. diss. jillani)                        547

  imputés à M. Jadhav, comprenant des activités d’espionnage et des
  actes terroristes (CMP, vol. 1, par. 206, et vol. 2, annexe 33) ;
— l’Inde n’a pas donné suite à la demande d’entraide judiciaire par
  laquelle le Pakistan la priait de recueillir les déclarations de
  13 personnes nommément désignées et de lui donner accès à divers
  dossiers et pièces (CMP, par. 206) ; et
— l’Inde, contrairement à sa propre législation, n’a pas retenu contre
  M. Jadhav le délit que constitue dans ce pays la possession d’un faux
  passeport et d’une fausse identité (CMP, par. 122).
   43. Qui plus est, la Cour, dans l’exposé de ses observations et consta-
tations, a totalement passé sous silence le fait que, à supposer que la
convention de Vienne ait été applicable en l’espèce, le comportement de
l’Inde, lorsqu’elle a envoyé le commandant Jadhav au Pakistan avec pour
mission de prendre part à des activités d’espionnage, constituait une vio-
lation ﬂagrante de l’alinéa a) de l’article 5 de cet instrument et du para-
graphe 1 de son article 55, qui sont ainsi libellés :
                                     « Article 5
    a) Protéger dans l’Etat de résidence les intérêts de l’Etat d’envoi et
        de ses ressortissants, personnes physiques et morales, dans les
        limites admises par le droit international ;
     . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                      Article 55
     1) Sans préjudice de leurs privilèges et immunités, toutes les per-
        sonnes qui bénéﬁcient de ces privilèges et immunités ont le devoir
        de respecter les lois et règlements de l’Etat de résidence. Elles ont
        également le devoir de ne pas s’immiscer dans les aﬀaires inté-
        rieures de cet Etat. »
   44. Compte tenu de ce qui précède, je suis en profond désaccord avec
la conclusion de la Cour selon laquelle « le Pakistan a manqué aux obli-
gations qui lui incombent au titre des alinéas a) et c) du paragraphe 1 de
l’article 36 de la convention de Vienne » (arrêt, par. 119).


 IV. Les remèdes prescrits par la Cour ne tiennent aucun compte
           du système juridique en vigueur au Pakistan

  45. La Cour dit, au paragraphe 147 de son arrêt, que « le Pakistan est
tenu d’assurer, par les moyens de son choix, un réexamen et une revision
eﬀectifs du verdict de culpabilité rendu et de la peine prononcée contre
M. Jadhav ». Cependant, le raisonnement qu’elle a suivi n’est guère com-
patible avec cette conclusion. La Cour y est en eﬀet parvenue en partant
de deux suppositions manifestement erronées. Premièrement, au para-
graphe 141 de son arrêt, elle conclut par exemple qu’il est « diﬃcile de
savoir si le réexamen judiciaire d’une décision rendue par un tribunal

                                                                            133

                        jadhav (op. diss. jillani)                       548

militaire est possible au motif qu’il y a eu violation des droits énoncés au
paragraphe 1 de l’article 36 de la convention de Vienne ». Deuxièmement,
elle dit au paragraphe 146 que « le Pakistan doit prendre toutes les
mesures permettant d’assurer un réexamen et une revision eﬀectifs, y
compris, si nécessaire, en adoptant les mesures législatives qui s’im-
posent ».
   46. J’estime que ces suppositions sont fort sujettes à caution, et ce
pour trois raisons au moins. Premièrement, si la Cour ne savait pas au
juste dans quelles conditions le réexamen judiciaire est possible
selon le système juridique pakistanais, elle aurait pu, comme le prévoit
l’article 62 de son Règlement, inviter le Pakistan « à produire les moyens
de preuve ou à donner les explications qu’elle considère comme néces-
saires pour préciser tout aspect des problèmes en cause ».
   47. Deuxièmement, et c’est là une raison plus fondamentale, la Consti-
tution pakistanaise prévoit que le réexamen judiciaire relève des attribu-
tions des hautes cours (art. 199, par. 3) et de la Cour suprême (art. 184,
point 3)). Ces dispositions ont été invoquées et commentées dans plu-
sieurs décisions de la justice pakistanaise. Les hautes cours et la Cour
suprême ont procédé au réexamen judiciaire de décisions de la cour mar-
tiale générale de campagne « pour les motifs suivants : coram non judice,
incompétence ou mauvaise foi, y compris l’intention implicite de nuire »
(voir par exemple Said Zaman Khan et al. v. Federation of Pakistan,
Supreme Court of Pakistan, Civil Petition No. 842 of 2016, 29 août 2016,
par. 73, CMP, vol. 4, annexe 81). La Haute Cour de Peshawar a ainsi
acquitté, en 2018, 72 personnes condamnées par des tribunaux militaires,
au motif notamment que ces tribunaux avaient statué dans l’intention
implicite de nuire, ou sans preuve. La Haute Cour de Peshawar a dit
qu’elle avait le pouvoir de réexaminer les décisions des tribunaux mili-
taires « [s]i l’argumentation de l’accusation, premièrement, n’était fondée
sur aucun élément de preuve, deuxièmement, était fondée sur des éléments
de preuve insuﬃsants, troisièmement, procédait d’un défaut de compé-
tence ou, enﬁn, procédait de l’intention explicite ou implicite de nuire »
(Abdur Rashid et al. v. Federation of Pakistan, High Court of Peshawar,
Writ Petition 536-P of 2018, 18 octobre 2018, p. 147-148, PLD 2019
Peshawar 17). Il n’existe aucune preuve indiquant que les tribunaux mili-
taires pakistanais agiraient illégalement ou abuseraient de leur pouvoir
dans l’exercice de leur juridiction sur les crimes terroristes et les infrac-
tions portant atteinte à la sécurité nationale. Le Pakistan a un système
eﬃcace qui prévoit que certaines juridictions ont compétence pour procé-
der à un réexamen judiciaire, et M. Jadhav n’a pas encore épuisé les voies
de recours interne qui lui sont ouvertes pour contester le verdict rendu et
la sentence prononcée contre lui. Le Pakistan a produit devant la Cour
d’abondants moyens de preuve montrant que les tribunaux civils pakista-
nais exercent eﬀectivement leur compétence en matière de réexamen judi-
ciaire en cas de condamnation à mort par des tribunaux militaires (DP,
par. 40-44 ; CMP, vol. 1, annexes 33-37), et il est regrettable que la Cour
les ait écartés.

                                                                         134

                         jadhav (op. diss. jillani)                        549

   48. Enﬁn, troisièmement, la conclusion énoncée par la Cour au para-
graphe 146 de son arrêt, selon laquelle le Pakistan doit adopter les mesures
législatives qui s’imposent pour assurer un réexamen et une revision eﬀec-
tifs, est malvenue. Outre que cette législation existe déjà au Pakistan, il
n’appartient pas à la Cour de dicter à un Etat les moyens qu’il doit
employer pour remplir son obligation d’assurer le réexamen et la revision
eﬀectifs. Le seul précédent invoqué par la Cour à l’appui de cette conclu-
sion est l’arrêt qu’elle a rendu en 2009 en l’aﬀaire de la Demande en inter-
prétation de l’arrêt du 31 mars 2004 en l’affaire Avena et autres
ressortissants mexicains (Mexique c. Etats-Unis d’Amérique) (Mexique
c. Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 2009, p. 17, par. 44). Or,
ce précédent porte sur une aﬀaire qui n’est guère comparable à la présente
espèce. Tout d’abord, dans cette aﬀaire, le Mexique avait saisi la Cour
parce que les Etats-Unis ne s’étaient pas conformés à la décision par
laquelle elle leur avait demandé de pourvoir au réexamen et à la revision
des jugements en cause. Deuxièmement, alors qu’a été mise en question
dans la présente aﬀaire l’existence au Pakistan d’une procédure de réexa-
men et de revision des décisions rendues par des tribunaux militaires, il
s’agissait, en l’aﬀaire Avena, d’un élément déterminé du système juridique
des Etats-Unis, à savoir la règle de la « carence procédurale » (loi fédérale
qui interdit à une juridiction fédérale de procéder au réexamen de la déci-
sion d’un tribunal d’Etat fédéré si le requérant soulève devant elle des
moyens qui ont été rejetés par le tribunal d’Etat pour des motifs procédu-
raux). Troisièmement, avant le prononcé par la Cour de son arrêt de 2009
sur la Demande en interprétation de l’arrêt du 31 mars 2004 en l’affaire
Avena, le président des Etats-Unis avait signé, le 28 février 2005, un
mémorandum aux termes duquel les juridictions des Etats fédérés devaient
donner eﬀet à l’arrêt Avena de 2004, et la Cour suprême des Etats-Unis
avait statué sur l’aﬀaire Medellin v. Texas (Supreme Court Reporter,
vol. 128, 2008, p. 1346). Celle-ci avait conclu que les tribunaux fédéraux
n’avaient pas le pouvoir d’ordonner à l’Etat du Texas d’appliquer l’arrêt
Avena de 2004, et qu’elle n’avait pas lieu d’invalider le rejet pour des
motifs procéduraux du recours d’habeas corpus exercé par Medellin. Elle
avait dit aussi que le mémorandum du président n’équivalait pas à un
texte législatif contraignant, et ne pouvait donc pas être opposé à l’Etat
du Texas. Dans la présente aﬀaire, en revanche, les hautes cours et la
Cour suprême du Pakistan ont déjà exercé leur pouvoir de réexaminer les
décisions des tribunaux militaires. Enﬁn, quatrièmement, l’agent du
Pakistan a maintes fois donné des assurances quant au droit de M. Jadhav
de demander le réexamen judiciaire de la sentence rendue et de la peine
prononcée contre lui : « les procédures de réexamen judiciaire sont très
eﬃcaces », a-t-il dit, et « [s]i M. Jadhav demande le réexamen judiciaire de
son cas, il aura le droit de choisir l’avocat qui le représentera » (CR 2019/4,
p. 31, par. 13-14 (Khan)). Il a aussi souligné que « le droit à un procès
équitable est un droit absolu et ne saurait être refusé. Au Pakistan, tous
les procès sont conduits en conséquence, et dans le cas contraire, la pro-
cédure de réexamen judiciaire demeure ouverte. » (Ibid., p. 28, par. 4

                                                                           135

                        jadhav (op. diss. jillani)                       550

(Khan).) La jurisprudence de la Cour montre que celle-ci s’est toujours
abstenue de spéciﬁer les moyens par lesquels un Etat devait s’acquitter de
son obligation d’assurer un réexamen et une revision eﬀectifs. Il est regret-
table qu’elle semble maintenant limiter la liberté dont jouissent les Etats
d’exercer un choix entre les meilleurs moyens dont ils disposent pour s’ac-
quitter de leurs obligations internationales.


                        V. Conclusion générale

   49. Compte tenu des considérations qui précèdent, je suis en désaccord
avec l’arrêt que la Cour vient de rendre. Premièrement, elle aurait dû,
selon moi, déclarer la requête de l’Inde irrecevable. Le comportement de
l’Inde consistant à envoyer au Pakistan un agent secret en vue d’ébranler
sa souveraineté et de compromettre sa sécurité, et à invoquer ensuite la
convention de Vienne devant la Cour constitue un abus de droits. Deuxiè-
mement, l’accord de 2008, qui régit entre les deux Etats les cas d’arresta-
tion et de détention pour des raisons politiques ou de sécurité, conférait
au Pakistan le droit d’examiner au fond le cas de M. Jadhav, droit qui
s’étendait à toute question concernant la communication entre les autori-
tés consulaires et l’intéressé ou l’assistance consulaire dont il pouvait
bénéﬁcier. Troisièmement, la convention de Vienne ne s’appliquait pas à
M. Jadhav, parce que les cas d’espionnage ne sont pas compris dans le
champ d’application de son article 36. Quatrièmement, à supposer même
que l’article 36 de la convention de Vienne ait été applicable au cas de
M. Jadhav, le Pakistan n’y aurait pas contrevenu. Enﬁn, cinquièmement,
les remèdes ordonnés par la Cour sont inappropriés, parce que le Pakis-
tan a déjà pourvu au réexamen et à la revision eﬀectifs de verdicts et de
sentences de tribunaux militaires.

                                    (Signé) Tassaduq Hussain Jillani.




                                                                         136

